AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 5h day ofFebruary, 2008, to the Transfer Agent Servicing Agreement, dated as of June 22, 2006, as amended (the "Transfer Agent Agreement"), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust") on behalf of its separate series, the FundX Upgrader Fund, the FundX Stock Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund, the FundX Flexible Income Fund, the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fundand U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Transfer Agent Agreement; and WHEREAS, the parties desire to amend said Transfer Agent Agreement to add the FundX Tactical Upgrader Fund; and WHEREAS, Section 12 of the Transfer Agent Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit E is hereby superseded and replaced with Amended Exhibit E attached hereto. Except to the extent amended hereby, the Transfer Agent Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED U.S. BANCORP FUND SERVICES, LLC PORTFOLIOS By: /s/ Robert M. Slotky By: /s/Michael R. McVoy Name: Robert M. Slotky Name: Michael R. McVoy Title: President Title: Executive Vice President 1
